Exhibit 10.1

 

HEALTHGATE DATA CORP.

 

 

 

 

 

 

 

 

Re:  Severance Benefit

 

Dear                       ;

 

In connection with your appointment as                    , this letter is to
confirm the severance benefit for you, as an executive officer of HealthGate
Data Corp. (the “Company”).

 

In consideration of your services to date and your continuing services to
HealthGate, in the event that HealthGate terminates your employment without
“Cause” (as defined below), you shall be entitled to the following payments from
HealthGate:

 

(i)            all amounts accrued and unpaid to you through the termination
date, including any base salary, and accrued but unused vacation, holiday or
sick time; and

(ii)           severance payments comprising your then current base salary and
your then current health care coverage continuing for six (6) months from the
date of termination.  To the extent that health care coverage cannot by its
terms be continued, HealthGate shall reimburse you for the actual premium costs
of obtaining such coverage under COBRA or comparable coverage under non-group
insurance, if less.

 

Severance benefit payments shall be made on a schedule consistent with
HealthGate’s payroll policies and shall be subject to applicable tax deductions
and withholdings.

 

For the purposes of this severance benefit, “Cause” means:

 

(i)            willful breach or habitual neglect of the duties you are required
or reasonably requested to perform which are not cured by you within 10 days of
written notice from the Company of such breach or neglect;

(ii)           any illegal act by you injurious to the business or reputation of
the Company or any of its affiliates;

 

--------------------------------------------------------------------------------


 

(iii)          your engagement in misconduct injurious or potentially injurious
to the business or reputation of the Company or any of its affiliates;

(iv)          your commission of any crime which constitutes a felony in the
jurisdiction committed (whether or not involving the Company or any of its
affiliates); or

(v)           a material breach by Executive of Company policies or procedures.

 

This letter only sets forth the severance benefit payable to you if HealthGate
elects to terminate your employment without Cause and this letter does not
constitute an employment agreement or otherwise change the terms and conditions
of your employment.

 

 

 

Sincerely,

 

 

 

 

 

HEALTHGATE DATA CORP.

 

 

 

 

 

 

 

 

By:

 /s/ William S. Reece

 

 

 

 

 William S. Reece

 

 

 

 Chief Executive Office

 

--------------------------------------------------------------------------------